Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 18 is objected to because of the following informalities:  The claim recites the limitation “wherein the flexible material comprised of…” this should read “wherein the flexible material is comprised of…” This is understood to be a typing error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation “two or more of the at least one mounting device” in line 2. Such limitation renders the claim indefinite as it is unclear what “two or more what” the applicant is referring to.  It’s unclear if they applicant means two or more mounting devices? How the backing plate could be coupled to two or more mounting devices when only one mounting device is claimed?  For purposes of examination the claim has been construed at “two or more portions” of the at least one mounting device. 

Claims 6-10, 14-16 and 18, recite “the helmet,” “contour of the helmet,” “inside surface of the helmet," and [so on] Such recitation renders the claim indefinite because such recitation is inferentially included as part of the claimed combination of elements (the cover and the helmet). Should applicant intend “the helmet” to be a positive element of the claimed combination, then antecedent basis should be provided therefor. Appropriate language for these limitations includes “configured to correspond to a contour of a helmet," "configured to couple to a helmet using a backing plate,” "configured to extend at least half way around a periphery of a helmet." and [so on]. For purposes of examination, the claims will be examined according to claim 1 wherein the cover is for use with a helmet. 

Claim 6 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the helmet” in line 1. There is insufficient antecedent basis for this limitation in the claim. This limitation, also recited in dependent claim 10 likewise lacks sufficient antecedent basis.

Claim 11 recites the limitation “at least one mount” in line 1. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean to claim “at least one mounting device?”

Claim 12 recites the limitation “at least one mount” in line 1. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean to claim “at least one mounting device?”

Claim 13 recites the limitation “at least one mount” in line 1. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean to claim “at least one mounting device?”

Claim 13 recites the limitation “the at least one mount includes a night vision goggle mount and two side rail mounts” in line 2. Such limitation renders the claim indefinite as it is unclear how three mounts are included when only one mounting device is claimed.

Claim 14 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim. This limitation, also recited in dependent claim 18 likewise lacks sufficient antecedent basis.

Claim 16 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation “the helmet” in line 2. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10, 14, 18, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Sump (US 5,638,544). The device of Sump discloses,

With respect to claim 1, A helmet cover assembly comprising:
a cover (46)  comprised of a flexible material (Column 1, lines 20-25) and configured to extend over a helmet (Figure 1); and
at least one mounting device(50) attached to the cover.

With respect to claim 2, a backing plate (40) coupled to (see coupling through 36, 54, 56, 58) the at least one mounting device.

With respect to claim 3, wherein the cover is sandwiched (see figure 1 and 2)  between the backing plate (40) and the at least one mounting device (50).

With respect to claim 4, as best understood, wherein the backing plate (40) is coupled to two or more portions (see connections at 54, 56, 58) of the at least one mounting device.

With respect to claim 5, wherein an outer periphery (outer edge toward back of the helmet) of the backing plate(40)  extends past an outer periphery of at least one of the at least one mounting device (extends further toward the back of the helmet past an outer edge of at least the portion of 50 between 54 and 56 of the at least two portions of 50 between each of 54, 56, 58)..

With respect to claim 6, wherein the backing plate(40) has a contour (outer edge) that matches a corresponding contour of the helmet (follows the circular interior contour of the helmet).

With respect to claim 7, wherein the cover (46) couples the backing plate (40) and at least one mounting device (50) to the helmet.

With respect to claim 8, wherein the backing plate (40) extends at least half way around a periphery of the helmet (Figure 2).

With respect to claim 9, wherein the cover is coupled to the helmet by one or more fasteners (64, 66)

With respect to claim 10, wherein the one or more fasteners includes one or more hook and pile fasteners configured to attach to an inside surface of the helmet (Column 4, lines 1-5). 


With respect to claim 14, wherein the cover extends over an entire outer surface of the helmet (Figure 1)


With respect to claim 18, wherein the cover is releasably coupled to an inside surface of the helmet (60, 65, 38). 

With respect to claim 19, wherein the flexible material is comprised of a fabric (Column 1, line 22). 

With respect to claim 21, wherein the cover extends substantially over an entire exterior surface of a helmet (Figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 16,  17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sump in view of Saenim (US 2010/0024097). The device of Sump substantially discloses the claimed invention but is lacking a non-elastic canvas material. The device of Saenim discloses, 
With respect to claim 15, wherein the cover extends over a bottom edge of the helmet  (Figure 1) and  releasably coupled (132) to an inside surface of the helmet.

With respect to claim 16, wherein the cover is attachable to the helmet using only adhesive tape (para 005), the prior art of Sump teaches a type of adhesive tape fasteners being hook and loop tape. 

With respect to claim 17 The device of Saenim teaches,  
wherein the flexible material cover comprised of a non-elastic material (para 0040).

With respect to claim 20, wherein the flexible material is comprised of canvas (para 0040). It is noted that canvas is a woven fabric and does not impart any further structure. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the flexible, over edge extending, woven cover as taught by Saenim in order to provide protection from contaminants, and be easily interchangeable (para 0003). 

Claims 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sump in view of Iannarelli (US 2005/011197). 
The modified device of Sump substantially discloses the claimed invention but is lacking a night vision goggle mount.
With respect to claim 11,  The wherein the at least one mount  includes a night vision goggle mount (24) 

With respect to claim 12, wherein the at least one mount includes at least one side rail mount (58, 59)

With respect to claim 13, wherein the at least one mount includes a night vision goggle mount (24) and two side rail mounts (58, 59)
It would have been obvious to a person having ordinary skill in the art at the time to utilize the device of Iannarelli in order to provide a mounting device to include the teaching of the cover assembly including the mounting device with night vision goggle mount since doing so would allow for easy mounting of a hands free ocular device within the existing headgear (para 0012). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732